Citation Nr: 0020188	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicocele of the 
left testicle.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for Vincent's 
stomatitis and Borrelia 
Vincentii (BV).

4.  Entitlement to service connection for coronary artery 
disease as secondary to Vincent's stomatitis and BV.

5.  Entitlement to service connection for residuals of frozen 
ears.

6.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities as secondary to frozen feet.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  A varicocele of the left testicle was first shown on 
separation examination in February 1946.

2.  The veteran has not provided competent medical evidence 
demonstrating that he currently manifests or has any 
symptomatology associated with a service-related varicocele 
of the left testicle.

3.  Hernia with dilated rings was present prior to service, 
and was noted on both induction and separation examination.

4.  The veteran has not provided competent medical evidence 
demonstrating that his pre-existing hernia with dilated rings 
increased in severity during active service.
5.  The veteran was hospitalized for treatment of Vincent's 
stomatitis due to Borrelia Vincentii in service; however, he 
has not presented any medical evidence of chronicity, 
continued treatment or residuals thereof.

6.  Legal entitlement to secondary service connection for 
coronary artery disease has not been shown.

7.  Routine cold weather exposure is consistent with the 
veteran's wartime service in Alaska and Canada.

8.  The veteran has not provided competent medical evidence 
demonstrating a nexus between any current disorder of the 
ears and military service.

9.  The veteran's March 1998 VA examination report reflects a 
diagnosis of peripheral vascular disease secondary to 
frostbite.

10.  The evidence suggests that the veteran's present 
peripheral vascular disease may be related to his wartime 
service in predominantly cold weather climates.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for a varicocele of the left 
testicle, hernia, frozen ears, Vincent's stomatitis and 
Borrelia Vincentii.  38 U.S.C.A. § 5107(a).

2.  There is no basis under the appropriate laws and 
regulations for entitlement to secondary service connection 
for coronary artery disease.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.310(a) (1999).

3.  The claim of entitlement to service connection for 
peripheral vascular disease is well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 
1991).  Certain chronic diseases, when manifest to a degree 
of 10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.  For purposes 
of determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage at 495.  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117 (1999) (as to a chronic disorder 
there must still be competent medical nexus evidence between 
current disability and either an inservice injury or 
continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).

As a preliminary matter, it is noted that the liberalizing 
evidentiary standards set forth in 38 U.S.C.A. § 1154(b) 
(West 1991) and its corresponding regulatory section, 38 
C.F.R. § 3.304(d) (1999), are not applicable in this case as 
the veteran alleges that any of the disabilities were 
incurred while engaging in combat with the enemy.

i.  Left Varicocele

The veteran's service medical records (SMRs) show that he had 
a normal clinical evaluation of the genitourinary system on 
induction examination in February 1943.  There was no mention 
of presence of a left varicocele in any of the in-service 
treatment records; however, the disability was noted on 
separation examination in February 1946.

Notwithstanding, the veteran has not submitted any evidence 
of chronicity or continuity of symptomatology since military 
discharge.  Treatment records developed between 1979 and 1997 
by Drs. Eaddy and Murbach, as well as Morton Plant Hospital, 
do not mention the presence of the disorder.  Moreover, the 
veteran's April 1998 VA examination report indicates that 
there is no evidence of varicocele.

Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506; see also Brammer, 3 Vet. App. at 225.  The medical 
evidence of record does not reflect a current diagnosis of a 
left varicocele.  It is not shown to be chronic by nature and 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer, supra; see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In light of the absence of competent medical evidence of a 
current diagnosis of left varicocele, the veteran's claim is 
implausible and not well grounded.  Therefore, the claim must 
be denied. 38 U.S.C.A. § 5107(a).

ii.  Hernia

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1999).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

Under the provisions of 38 U.S.C.A. § 1111, a veteran is 
presumed to be in sound condition at the time of entry onto 
active service, except for conditions noted at the time of 
his examination and acceptance for entry into service.  This 
presumption is rebuttable by clear and unmistakable evidence 
to the contrary.  Since the veteran's inguinal hernia with 
dilated rings was noted at the time of the examination for 
entrance into service, the presumption of soundness is not 
for application.

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306, service connection may still be granted for a pre-
existing condition, provided that condition was aggravated 
during service.  However, for such a claim to be well 
grounded there must be competent medical evidence that the 
disability was aggravated in service.  Maxson v. West, 12 
Vet. App. 453, 457 (1999).  The inguinal hernia with dilated 
rings was not considered disabling at the time of the 
examination for entrance into service in 1942.  Inasmuch as 
the veteran received no documented treatment for inguinal 
hernias in service, and his 1946 separation examination 
similarly reveals non-disabling hernia with dilated rings, 
there is no evidence that the condition increased in severity 
during service.  Aggravation of a pre-existing condition 
cannot be conceded where there is no evidence that the 
disability underwent an increase during service.  38 C.F.R. § 
3.306(a) (1999).

Since there is no competent evidence of aggravation of the 
pre-existing inguinal hernia the claim is not well grounded 
and must be denied.

Because the veteran's claim for service connection for hernia 
is not well grounded, VA is under no duty to further assist 
him in developing facts pertinent to that claim. 38 U.S.C.A. 
§ 5107(a).

iii.  Vincent's stomatitis and Borrelia Vincentii

As a preliminary matter, the Board notes that the veteran 
initially claimed entitlement to service connection for a 
dental disorder for compensation purposes in May 1997.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised in terms of the types of dental 
disabilities for which service connection for compensation 
purposes could be established.  Because his claim has been 
active since May 1997, he is entitled to the application of 
the version of the regulations since that time that is most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In May 1997, regulations applicable to the establishment of 
service connection for dental disabilities were found at 38 
C.F.R. §§ 3.381 and 3.382.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.381(a) (1999).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner-of-war.  38 C.F.R. § 3.381(b) (1999).

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The disability must be shown to have been incurred in or 
aggravated by service as provided in this section.  The name 
or number of all defective or missing teeth noted and the 
character and extent of any pathological condition of the 
investing tissues observed should be included.  
38 § C.F.R. 3.382(a) (1997).

Vincent's disease should not be granted service connection if 
the service records are entirely negative.  To warrant 
favorable action on Vincent's disease, chronicity, continuity 
of treatment, or the residual thereof, that is, 
periodontoclasia or pyorrhea, should be shown by the service 
records as chronic.  Vincent's disease with infrequent 
episodes of short duration in the active service should be 
considered as an acute condition and may not be service 
connected.  38 C.F.R. § 3.382(c) (1997).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1997).

The provisions of 38 C.F.R. § 3.381 were revised, effective 
as of June 8, 1999, to clarify requirements for service 
connection of dental conditions and provide that VA will 
consider certain dental conditions service-connected for 
treatment purposes if they were filled or extracted after 180 
days or more of active service.  64 Fed. Reg. 30392-30393 
(June 8, 1999).  In addition, all of 38 C.F.R. § 3.382, which 
previously allowed for the establishment of service 
connection for Vincent's disease and/or pyorrhea, was 
eliminated.

In view of the foregoing, the Board finds that neither 
version of the dental regulations is more favorable to the 
veteran.  The new regulations appear to be a reorganization 
and not a substantive change in establishing compensation 
benefits.  No prejudice to the veteran is exercised by the 
Board's initial consideration of the revised dental 
regulations herein.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

A review of the veteran's service medical records show that 
he had an essentially normal dental evaluation, save 
nonrestorable caries of right tooth #6, on enlistment 
examination in February 1943.  Treatment records developed in 
March and April of 1943 indicated the presence of caries of 
additional teeth, gingivitis and medium calculus.  There was 
no periodontoclasia, no dental foci suspected, and no other 
dental conditions indicated.  On May 2, 1944, the veteran was 
seen with complaints of pain on the right side of his throat.  
A smear of the right tonsils revealed the presence of many 
fusiform faciali and Borrelia Vincentii.  The veteran was 
admitted to the hospital for treatment of ulcerative 
stomatitis (Vincent's) of the right tonsil, which was treated 
with peroxide gargles.  The veteran was discharged from the 
hospital on May 16, 1944 with a final diagnosis of moderate 
ulcerative stomatitis caused by Vincent's organisms.  A May 
17, 1944 clinical record shows that his throat was checked.  
The right tonsil was noted to be clean, and the veteran was 
instructed to use gargle.  On May 21, 1944, the veteran was 
seen with complaints of hoarseness; however, his throat was 
not sore.  An October 1944 dental survey shows that the 
veteran was seen with restorable caries of several teeth, as 
well as medium calculus.  There was no periodontoclasia, no 
dental foci suspected, and no other dental conditions 
indicated.  On separation examination in February 1946, the 
veteran had an essentially normal dental examination.  No 
mouth or gum abnormalities were noted.


Although the veteran was hospitalized for Vincent's disease 
secondary to the presence of Borrelia Vincentii in service, 
the medical evidence of record established the condition was 
only acute and transitory in nature.  The veteran has not 
submitted any evidence of chronicity, continuity of 
symptomatology or residuals thereof (periodontoclasia or 
pyorrhea) in service or thereafter.  Treatment records 
developed between 1979 and 1997 by Drs. Eaddy and Murbach, as 
well as Morton Plant Hospital, do not mention the presence of 
periodontoclasia, pyorrhectic teeth or the underlying 
Borrelia Vincentii organism.

In light of the absence of competent medical evidence of 
chronic disability, continuity of symptomatology or residuals 
of Vincent's stomatitis and Borrelia Vincentii, the veteran's 
claim is implausible and not well grounded.  Therefore, the 
claim must be denied. 38 U.S.C.A. § 5107(a).

iv.  Secondary service for Coronary Artery Disease

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Thus, pursuant to 38 C.F.R. § 
3.310(a) (1999), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disorder, such veteran shall be compensated 
for the degree of disability existing due to the aggravation.

In the instant case, secondary service connection for 
coronary artery disease was denied as not well grounded 
insofar as service connection had not been established for 
Vincent's stomatitis or Borrelia Vincentii.  See December 
1998 Statement of 
the Case.

However, in Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the Court commented that:

The term 'well grounded' ... in the law 
of veterans' benefits ... is confined to 
an evidentiary context ... [t]o avoid 
confusion, in a case ... where the law 
and not the evidence is dispositive, the 
claim should be denied or the appeal to 
the BVA terminated because of the absence 
of legal merit or the lack of entitlement 
under the law.  Cf. Fed.R.Civ.P. 12(b)(6) 
("failure to state a claim upon which 
relief can be granted").  In view of the 
statutory origin of the phrase well 
grounded, it would be legally imprecise, 
if not incorrect, to apply that phrase 
and our jurisprudence surrounding it in 
such a case.

In the instant case, the veteran does not dispute the fact 
that his coronary artery disease was not manifested during 
his period of active duty service.  Rather, he argues that he 
should be granted secondary service connection for this 
condition, pursuant to 38 C.F.R. § 3.310(a) (1999), as he 
believes that it is secondary to the Vincent's stomatitis and 
Borrelia Vincentii incurred in service.  The Board notes, 
however, that service connection has not been established for 
Vincent's stomatitis and/or Borrelia Vincentii.  As such, 
legal entitlement to secondary service connection for 
coronary artery disease is not shown.

Consistent with the holding in Sabonis and the governing laws 
and regulations, the Board finds that the veteran's claim for 
secondary service connection for coronary artery disease must 
be denied.

v.  Frostbite of the Ears

The veteran's service medical records do not mention the 
presence of frostbite.

Having reviewed the various buddy and lay statements 
submitted by the veteran, and taking into consideration that 
he was stationed in the predominantly cold weather climates 
of Alaska and Canada during his period of active duty 
service, however, the Board finds that the veteran has 
presented credible lay of evidence of the incurrence of cold 
injury in service.  See 38 C.F.R. § 3.303(a) (1999).

Nevertheless, the Board again observes that evidence of a 
well grounded claim must include medical evidence of a 
current disability.  See Caluza, 7 Vet. App. at 506; see also 
Brammer, 3 Vet. App. at 225.  In the instant case, service 
connection has been established for a right ear hearing loss 
due to perforation of the eardrum.  The medical evidence of 
record, which includes a March 1998 VA otolaryngological 
report, does not reflect the presence of any disorder of the 
ears that is related to the veteran's in-service cold injury.  
In the absence of proof of a present disability there can be 
no valid claim.  See Brammer and Rabideau, supra.

In light of the absence of competent medical evidence of a 
current residual of frostbite of the ears, the veteran's 
claim is implausible and not well grounded.  Therefore, the 
claim must be denied.  38 U.S.C.A. § 5107(a).

vi.  Peripheral Vascular Disease

The Board again notes that the veteran has presented credible 
lay of evidence of the incurrence of cold injury in service.  
See 38 C.F.R. § 3.303(a) (1999).

Insofar, as the March 1998 VA examiner has indicated that 
there is a pathological relationship between the veteran's 
current peripheral vascular disease and his alleged frostbite 
in service, the Board finds that a well grounded claim for 
service connection for peripheral vascular disease has been 
presented.  See Caluza and Gaines, supra.

In light of the Board's finding that the veteran's claim for 
service connection for peripheral vascular disease is well-
grounded, his claim seeking entitlement to service connection 
is to be determined following a merits adjudication by the 
RO.


vii.  Duty to Assist

Where claims are otherwise not well grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claims, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran's claims for service connection for a varicocele 
of the left testicle, hernia, Vincent's stomatitis and 
Borrelia Vincentii are denied as not well grounded.

The veteran's claim for service connection for coronary 
artery disease secondary to Vincent's stomatitis and Borrelia 
Vincentii is denied.

The claim of entitlement to service connection for peripheral 
vascular disease is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
peripheral vascular disease is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In the instant case, the Board observes that the veteran has 
specifically claimed entitlement to service connection 
secondary to frostbite of the feet.  The Board notes that 
although the March 1998 VA examiner indicated that the 
veteran manifested peripheral vascular disease secondary to 
frostbite, he failed to opine as to the pathology of the 
frostbite, i.e. whether or not the veteran's current 
disability is proximately due to or the result of frostbite 
of the feet in service.  

Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for peripheral vascular disease 
and frozen feet, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded VA 
vascular examination to determine the 
etiology of his peripheral vascular 
disease.  All necessary special studies 
or tests should be accomplished.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  Therefore, the veteran's claims 
folder should be made available to the 
examiner prior to examination.  The 
examiner should then integrate the 
previous findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's status.  
The examiner should comment upon the link 
between the current symptomatology and 
the veteran's in-service cold injury.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for service connection 
for peripheral vascular disease of the 
lower extremities as secondary to frozen 
feet.

5.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
Thereafter, the veteran should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



